Order entered April 28, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00514-CV

                          IN RE ROBERT PAYNE WATSON, Relator

                  Original Proceeding from the 397th Judicial District Court
                                   Grayson County, Texas
                                Trial Court Cause No. 062770

                                              ORDER
                            Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. Although we have considered the petition for writ of mandamus without payment of

the filing fee, we DENY as moot relator’s motion to proceed in forma pauperis. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   MOLLY FRANCIS
                                                               JUSTICE